United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20515
                        Conference Calendar



PETE VARDAS, JR.,

                                    Plaintiff-Appellant,

versus

A.M. (MAC) STRINGFELLOW, Chairman
Texas Board of Criminal Justice; TEXAS BOARD
OF PARDONS & PAROLES; GARY L. JOHNSON,
Executive Director, Texas Department
of Criminal Justice,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. H-03-CV-29
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Pete Vardas, Jr., Texas prisoner #486166, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

lawsuit for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   The district court’s dismissal is reviewed

de novo.   Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20515
                                -2-

     Vardas renews his challenge to the reduced time-earning

classification he received as a penalty for a prison disciplinary

conviction and contends that the district court’s dismissal under

Heck v. Humphrey, 512 U.S. 477 (1994), was error because he is

not attacking his conviction or sentence but the unconstitutional

denial of parole and the way his sentence is being calculated.

Vardas’ challenge to his reduced time-earning classification

implicates the validity of his disciplinary conviction, and,

because he has not shown that the proceedings have been

overturned or invalidated, it is barred by Heck.   512 U.S. at

486-87; cf. Edwards v. Balisok, 520 U.S. 641, 648 (1997).

     Even if it is assumed that the Heck bar did not apply,

dismissal of the suit was proper because Vardas has failed to

state a constitutional claim as he has no liberty interest in his

time-earning classification or in parole.   See Johnson v. Dallas

Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994); see also

Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995); Madison

v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).   Consequently,

his due-process claims fail.

     Vardas’ appeal is wholly without arguable merit and is

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   Both the district court’s

dismissal of his complaint and this court’s dismissal of the

instant appeal count as “strikes” for purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
                           No. 03-20515
                                -3-

1996).   Vardas has also acquired at least two other strikes.

See Vardas v. Texas Dep’t Crim. Justice, No. 95-40059 (5th Cir.

June 30, 1995) (unpublished); see also Vardas v. City of Dallas,

Texas, No. 02-10616 (5th Cir. Nov. 21, 2002) (unpublished).

Because Vardas has now accumulated more than three strikes, he

is BARRED from proceeding in forma pauperis in any civil action

or appeal while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.